So far as we can see, the identical questions are involved here that were involved in the case of Bank of Moundville v. Carrie K. Walsh, 216 Ala. 116, 112 So. 438, and the facts are likewise identical in the two cases. The trial, from the judgment in which this appeal is taken, appears to have been conducted in all respects in accordance with the law as laid down in the opinion in the case of Bank of Moundville v. Carrie K. Walsh, supra. Obviously, there is no alternative for us but to affirm the judgment of the lower court Code 1923, § 7318. And it is affirmed.
Affirmed.